     Case 1:15-cv-05871-KPF Document 186-2 Filed 01/04/21 Page 1 of 2




EXHIBIT B:
                                                                                Mar 23, 2020, 12:19 PM
Tara Schwartz <Tara_Schwartz@nysd.uscourts.gov>
to me

Sure. I will email you any orders that get posted on the docket.

From: Grace <gorgeous212@gmail.com>
Sent: Monday, March 23, 2020 12:17 PM

To: Tara Schwartz <Tara_Schwartz@nysd.uscourts.gov>
Subject: Re: Price v. Simmons, 15 Civ. 5871 (KPF)


Dear Ms. Schwartz:

I get a pacer notification that something has been filed but I don't get the actual whole filing: sometimes I
can only see the first few sentences. Pretty please could I ask that you kindly email if possible?

I will submit my request for ECF access this week (hopefully tomorrow.)

best,
Miss Price

On Mon, Mar 23, 2020 at 11:06 AM Tara Schwartz <Tara_Schwartz@nysd.uscourts.gov> wrote:
OK, if you are receiving the Court's orders via Pacer then we will not need to mail you
anything. If we need to get in touch, we will email you.


From: Grace <gorgeous212@gmail.com>
Sent: Monday, March 23, 2020 10:33 AM
To: Tara Schwartz <Tara_Schwartz@nysd.uscourts.gov>
Subject: Re: Price v. Simmons, 15 Civ. 5871 (KPF)

Dear Ms. Schwartz:

My mailing address is:
534 w 187th st
apt #7
NY NY 10033

HOWEVER I will not be living at this address during social-distancing b/c the building is an old SRO and
sharing a bathroom with the other FIVE people on my floor is not ideal for a 9/11 survivor like me who has
precarious respiratory capabilities.

Please could I ask you to kindly email me all copies of mailings?

I do get a PACER alert already whenever the docket is activated so I did get Judge Failla's message about
the cancellation of the March 26 pre-trial conference.
     Case 1:15-cv-05871-KPF Document 186-2 Filed 01/04/21 Page 2 of 2



I'll be making several filings this week.

best, Miss Price
